U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-182639 Canfield Medical Supply, Inc. (Exact name of registrant as specified in its charter) Colorado 34-1720075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4120 Boardman Canfield Road, Canfield, Ohio (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, including area code: (330) 533-1914 Securities Registered pursuant to Section 12(b) of the Act:None Securities Registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Act). oYesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.On May 15, 2014, there were 10,010,200 shares of Common Stock issued and outstanding. EXPLANATORY NOTE The purpose of this Amendment No.1to the Canfield Medical Supply, Inc.Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2014, filed with the Securities and Exchange Commission onMay 20, 2014 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides thefinancial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES The following exhibits are included herewith: Exhibit Number Description Certification by CEO * Certification by CFO * Certification of CEO pursuant to 18. U.S.C. Section 1350 as adopted, pursuant to Section 906 of Sarbanes-Oxley Act of 2002 * Certification of CFO pursuant to 18. U.S.C. Section 1350 as adopted, pursuant to Section 906 of Sarbanes-Oxley Act of 2002 * XBRLExhibits * Previously filed onMay 20, 2014 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANFIELD MEDICAL SUPPLY, INC. (Registrant) Date:May 28, 2014 By: /s/ Michael J. West Name:Michael J. West Title:President and CEO (Principal Executive Officer) Date:May 28, 2014 By: /s/ Stephen H. West Name:Stephen H. West Title:Chief Financial Officer, (Principal Financial and Principal AccountingOfficer)
